977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ardi D. NOLON, III, Plaintiff-Appellant,v.C.L. MEEKS;  Joan Blanchard, Defendants-Appellees.
No. 92-6808.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh, No. CA-92-276-BR;  W. Earl Britt, District Judge.
Ardi D. Nolon, III, appellant pro se.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ardi Nolon appeals from the district court's order dismissing his complaint under 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Nolon v. Meeks, No. CA-92-276-BR (E.D.N.C. May 15, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.